Brinkerhoee, C.J.,
dissented, on the ground that the transaction on which this action was brought, was a loan and not a purchase, in the sense of those words as understood and fixed by law-at the time the Ohio Life Insurance and Trust Company was chartered ; and that said company had not only no power to make, butr by the terms of its charter, was expressly prohibited from making,, such a loan; and subsequent general legislation, having no reference to said company can not properly be so construed as to work an enlargement of its corporate powers.